FOX, P. J.
This case comes to us from the Appellate Department of the Los Angeles Superior Court. It is in the identical procedural posture as People v. Randazzo, ante, p. 768 [34 Cal.Rptr. 65] filed this date, and involves the precise legal question decided in that case. Upon the grounds and for the reasons stated in Randazzo, the order and judgment from which the People have appealed are reversed.
Ashburn, J., and Herndon, J., concurred.
A petition for a rehearing was denied October 28, 1963, and respondent’s petition for a hearing by the Supreme Court was denied November 27, 1963. Peters, J., and Tobriner, J., were of the opinion that the petition should be granted.